Clifford F. Brown, J.,
dissenting. Because I am convinced that the appropriated property in the instant cause warranted a valuation by the special use method, I dissent.
*122Several aspects of the land in question justified a valuation according to its special use. First, the property was officially entered into the National Register of Historical Places, a fact which demonstrates its unique nature and valuable potential as a tourist park. Further, the appellants presented evidence concerning their actual plans to convert the property into an attraction for tourists.
Contemplated use may qualify as a special use for valuation purposes. In fact, this court has held that “[i]t is the duty of the court in an appropriation proceeding to afford the property owner the right to fully show the extent and character of the real estate proposed to be taken and its maximum value for any purpose for which its use is available * * *.” Langenau Mfg. Co. v. Cleveland, (1953), 159 Ohio St. 525 [50 O.O. 435], paragraph three of the syllabus. Appellants’ property had in fact been partially developed as a tourist attraction, and had actually been opened to the public for two seasons, drawing thousands of visitors. Further development was impeded by the county’s chronic delays and indecision in its plans for the location and construction of the bridge.
Moreover, if the evidence demonstrates that there is a lack of market data which renders an accurate appraisal difficult to obtain, valuation by the special use method is warranted. See Knepper & Frye, Ohio Eminent Domain Practice (1977) 194, Section 7.18. Appellees’ own witnesses testified at trial that the recognized historical character of the property was never considered in arriving at an appraisal figure. It was further conceded at trial that no other property could be found which was comparable to appellants’ for its historical features.
Therefore, there-existed a demonstrable lack of market data, which necessarily frustrates routine appraisal methods. In such situations, a modified approach is required, such as the method of special use. It is clear that in the case sub judice, the usual method of fair market value could not possibly yield an accurate estimation of the worth of appellants’ property.
In the interests of justice and fair play, the trial court should have allowed appellants to introduce evidence of the property’s special use. Accordingly, I would reverse the court of appeals and remand the cause for further proceedings on the issue of valuation only.
Celebrezze, C.J., and Sweeney, J., concur in the foregoing dissenting opinion.